United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 22, 2005

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 04-30881
                           Summary Calendar



LAURANCE W. BROOKS, JR.,

                                     Plaintiff-Appellee,

versus

EXXON MOBIL CORPORATION,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                        USDC No. 02-290-D
                      --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges

PER CURIAM:*

     Exxon Mobil Corporation appeals from the district court’s

partial grant of summary judgment in favor of Laurance Brooks, Jr.

The district court entered judgment declaring that under a lease

agreement between the parties Exxon Mobil is obligated to replace

a building that it removed from property owned by Brooks.         Exxon

Mobil argues that the district court erroneously granted the

declaratory judgment because Brooks failed to request such relief




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30881
                                 -2-

in his complaint and because the lease agreement permits Exxon

Mobil to remove the building at issue without replacing it.

     This court reviews a district court’s decision to grant

summary judgment de novo, applying the same criteria as the

district court.    Caboni v. General Motors Corp., 278 F.3d 448, 451

(5th Cir. 2002).   Following a thorough review of the record and the

briefs, we affirm the judgment for essentially the reasons given by

the district court.

                           AFFIRMED.